DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al. (US Pub. 2008/0002026), in view of Panasonic (JP 2009-088838).  The Examiner also notes, with respect to Panasonic, that for purposes of examination the Examiner will refer to the machine translation.
In regard to claim 1, note Okamura discloses a camera system comprising a support body (paragraphs 0009, 0023-0024, and figure 1: 2 & 41; plate 41 is considered to correspond to the support body), a curved cap pivotably coupled with the support body (paragraphs 0024-0026, figures 1, 3, and 5-6: 42;  plate 42 is considered to be a curved cap that is pivotably coupled to the support body plate 41), a camera coupled with the curved cap (paragraphs 0009, 0023-0026, and figure 1: 3; the camera 3 is coupled to the plate 42), and one or more motors or manual adjustment mechanism configured to control movement of the camera, wherein the movement of the camera consists of control in a pan direction and in a tilt direction (paragraphs 0004, 0023, 0029-0030, 0056, figure 1: 3, 5, and figures 3, 7: “L” & “F”; the camera 3 is rotated by the rotation drive device 5 and the tilt drive device to perform pan and tilt operation around the pan axis “L” and the tilt axis “F”), wherein the support body and the camera are connected by the curved cap in a ceiling-mount configuration for connection of the camera system to a ceiling (paragraphs 0009-0010, 0057-0063, and figures 3a & 5: 3, 41, 42; the support body 41 and the camera 3 are connected by the plate 42 for ceiling mounting), and a wall-mount configuration for connection of the camera system to a wall  (paragraphs 0009-0010, 0064-0069, and figures 3b & 6; the support body 41 and the camera 3 are connected by the plate 42 for wall mounting), wherein the ceiling-mount configuration is different from the wall-mount configuration (paragraph 0026, and figures 3 & 6), and wherein in both the ceiling-mount configuration and the wall-mount configuration, a pan axis of the camera is always in a vertical direction parallel to the 
Therefore, it can be seen that the primary reference fails to explicitly disclose that the curved cap is pivotable about an axis parallel to a tilt direction, and wherein the curved cap is continuously curved between the coupling with the support body and a coupling with a camera, and that the support body and the camera are configured to rotate relative to one another about an axis parallel to the tilt direction to transition from the ceiling-mount configuration to the wall-mount configuration or vice-versa while the support body is attached to the camera.
In analogous art, Panasonic discloses a camera system that includes a support body (paragraphs 0018-0027, and figures 1-2; the mounting plate 4 is considered to be a support body), a curved cap (paragraphs 0018-0027, and figures 1-2; the support plate 3 is considered to be a curved cap), and a camera (paragraphs 0018-0027, and figures 1-2; camera 2), wherein the curved cap is pivotable about an axis parallel to a tilt direction (paragraphs 0021-0022, and figures 1-2; the support plate 3 and the mounting plate 4 are rotated relative to one another about the axis X, which is considered to be parallel to the tilt direction, i.e., the direction around the axis T, and as such, this rotation is considered to pivot the support plate 3 about the axis X), the support body and the camera are configured to rotate relative to one another about an axis parallel to the tilt direction to transition from the ceiling-mount configuration to the wall-mount configuration or vice-versa while the support body is attached to the camera (paragraphs 0021-0022, and figures 1-2; the mounting plate 4 and the camera 2 are 
Additionally, with respect to the claimed limitation that the curved cap is continuously curved between the coupling with the support body and a coupling with a camera, the Examiner notes that it would have been an obvious matter of design choice to modify the curved cap of the primary reference, such that the curved cap is continuously curved between the coupling with the support body and a coupling with a camera, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).  Furthermore, the 
In regard to claim 2, note Okamura discloses that in both the ceiling-mount configuration and the wall-mount configuration, the camera is in a same orientation (paragraphs 0009, 0026, 0070, and figures 3, 5, 6), and wherein, in the ceiling-mount configuration and the wall-mount configuration, the support body is in different orientations (paragraphs 0009, 0026, 0070, and figures 3, 5, 6).
In regard to claim 3, note Okamura discloses that in the wall-mount configuration, the support body is rotated 180 degrees and flipped relative to the orientation of the support body in the ceiling-mount configuration (paragraphs 0009, 0036-0041, 0026, and figures 5 & 6: 41; the support is rotated and flipped in order to mount it on the corresponding surface).
In regard to claim 8, note Okamura discloses a camera subsystem comprising the camera, a motor, and a camera subsystem connector, and wherein the support body comprises electronics and a support body connector, the electronics configured to control the motor (paragraphs 0004, 0023, 0029, 0056, and figure 1: 3, 5, 9, 91; the camera 3 is rotated by the rotation drive device 5 and the tilt drive device , i.e., motors, 
In regard to claim 13, note Okamura discloses that the one or more motors are configured to control movement of the camera (paragraphs 0004, 0023, 0029, 0056, and figure 1: 3, 5; the camera 3 is rotated by the rotation drive device 5 and the tilt drive device).
In regard to claim 14, note Okamura discloses a camera system comprising a support body comprising a surface configured to connect to a wall (paragraphs 0009, 0023-0026, figure 1: 2 & 41, figure 3b, and figure 6; plate 41 is considered to correspond to the support body), a curved member comprising at least one of a cap and an arm, the curved member pivotably coupled with the support body (paragraphs 0009, 0024-0026, and figures 1, 3, and 5-6: 42;  plate 42 is considered to be a curved member that is pivotably coupled to the support body plate 41), a camera coupled with the curved member (paragraphs 0009, 0023-0026, and figure 1: 3; the camera 3 is coupled to the plate 42), and one or more motors or manual adjustment mechanism configured to control movement of the camera, wherein the movement of the camera consists of control in a pan direction and in a tilt direction and wherein the movement of the camera does not include any rotational movement (paragraphs 0004, 0023, 0029-0030, 0056, figure 1: 3, 5, and figures 3, 7: “L” & “F”; the camera 3 is rotated by the rotation drive device 5 and the tilt drive device to perform pan and tilt operation around the pan axis “L” and the tilt axis “F”), wherein a pan axis of the camera is always in a vertical direction parallel to the wall (paragraphs 0009, 0070, and figure 3: “L”; the pan axis “L” 
Therefore, it can be seen that the primary reference fails to explicitly disclose that the curved member is pivotable about an axis parallel to a tilt direction, and wherein the curved member is continuously curved between the coupling with the support body and a coupling with a camera, and that the support body and the camera are configured to rotate relative to one another about an axis parallel to the tilt direction to transition from the ceiling-mount configuration to the wall-mount configuration or vice-versa while the support body is attached to the camera.
In analogous art, Panasonic discloses a camera system that includes a support body (paragraphs 0018-0027, and figures 1-2; the mounting plate 4 is considered to be a support body), a curved member (paragraphs 0018-0027, and figures 1-2; the support plate 3 is considered to be a curved member), and a camera (paragraphs 0018-0027, and figures 1-2; camera 2), wherein the curved member is pivotable about an axis parallel to a tilt direction (paragraphs 0021-0022, and figures 1-2; the support plate 3 and the mounting plate 4 are rotated relative to one another about the axis X, which is considered to be parallel to the tilt direction, i.e., the direction around the axis T, and as such, this rotation is considered to pivot the support plate 3 about the axis X), the support body and the camera are configured to rotate relative to one another about an axis parallel to the tilt direction to transition from the ceiling-mount configuration to the wall-mount configuration or vice-versa while the support body is attached to the camera (paragraphs 0021-0022, and figures 1-2; the mounting plate 4 and the camera 2 are rotated relative to one another about the axis X, which is considered to be parallel to the 
Additionally, with respect to the claimed limitation that the curved member is continuously curved between the coupling with the support body and a coupling with a camera, the Examiner notes that it would have been an obvious matter of design choice to modify the curved member of the primary reference, such that the curved member is continuously curved between the coupling with the support body and a coupling with a camera, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966).  Furthermore, the 
In regard to claim 20, note Okamura discloses that the one or more motors are configured to control movement of the camera (paragraphs 0004, 0023, 0029, 0056, and figure 1: 3, 5; the camera 3 is rotated by the rotation drive device 5 and the tilt drive device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0124949: note the use of a camera mounted on a support system that includes a curved cap that is considered to be continuously curved.
US 9458963: note the use of a camera mounted on a support system that includes a curved cap that is considered to be continuously curved.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/LIN YE/Supervisory Patent Examiner, Art Unit 2697